Citation Nr: 1449737	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  07-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to November 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and August 2010 issued by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

In July 2010, the Board denied the claim for service connection for a back disorder, a decision that the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an Order in April 2011 remanding this matter for additional development.  


REMAND

In the August 2012 remand, the Board directed the RO to return the record to the VA examiner who previously assessed the Veteran during a November 2011 VA spine examination to obtain opinions regarding the nature and etiology of the claimed back disability.  The Board instructed the examiner to opine as to whether any identified back disorder, to include diagnoses of scoliosis, thoracolumbar strain, degenerative joint disease, and degenerative disc disease, pre-existed the Veteran's entrance into the military or whether any disorder that did not pre-exist service had its onset during service was present within a year of discharge, or was otherwise related to service.     

The November 2011 VA examiner provided opinions as to the etiology of the Veteran's pertinent back diagnoses in an August 2013 VA spine examination report.  Regarding the thoracolumbar strain, degenerative joint disease, and degenerative disc disease diagnoses, the examiner stated that "there is no objective evidence to sustain" that these diagnoses existed prior to service.  The examiner then concluded that "those statements will be impossible to sustain through medical knowledge, therefore they have no face value."  However, the Board finds the examiner's use of the phrase "those statements" in this instance to be vague, and susceptible to multiple interpretations.  Moreover, the examiner did not provide any rationale to support his additional opinion that it was "highly unlikely" that the Veteran's current back disorders had their onset during his military service or within a year after his discharge from the military.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that an opinion's probative value is determined by whether it is supported by a detailed rationale).  In light of these deficiencies, the Board finds the opinions provided in the August 2013 VA spine examination to be inadequate with which to decide the Veteran's back disability claim.  

Also pursuant to the August 2012 remand, the Board directed the RO to afford the Veteran a VA examination and obtain a medical opinion regarding the etiology of the Veteran's claimed psychiatric disorder.  The Board instructed that the examiner provide an opinion as to whether any identified psychiatric disorder was related to the Veteran's military service, to include the Veteran's 1974 and 1975 in-service reports of anxiety and frustration documented in the service treatment records.  

The Veteran underwent a VA mental disorders examination in August 2013.  In the associated examination report, the examiner provided diagnoses of anxiety disorder and depressive disorder and opined that the disorders were "less likely than not caused by or a result of an in-service illness."  The examiner stated that this opinion was based, in part, on the "Veteran's reported psychiatric issues and treatment [that] began well after separation" and the Veteran's statements "attribut[ing] his problems to the cessation of daily cannabis."  However, the Board finds that the examiner's opinion is based on an inaccurate factual premise, in light of the service treatment records documenting the Veteran's in-service reports of psychiatric symptomatology.  Accordingly, this opinion is inadequate and must be rejected.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the opinion is also inadequate because it does not take into account the Veteran's lay statements, including those proffered during the examination, regarding the in-service onset of his psychiatric symptoms and a continuity of symptomatology since separation.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Given the foregoing, the August 2013 VA medical opinions do not comply with the August 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the medical evidence continues to be insufficient for purposes of determining service connection for the claimed disabilities.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); 38 C.F.R. §§ 3.159, 3.326 (2013).  It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the RO must endeavor to obtain adequate medical opinions regarding the etiology of the Veteran's identified back and psychiatric disorders.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a supplemental medical opinion addressing the onset, nature, and etiology of all back disorders identified during the pendency of the Veteran's claim, to include the September 2006 diagnosis of thoracolumbar strain, the February 2009 diagnosis of mild scoliosis, and the September 2009 diagnoses of degenerative joint and disc disease of the lumbar spine.  The supplemental medical opinion must be obtained from a clinician with appropriate expertise other than the examiner who conducted the November 2011 VA spine examination and provided the August 2013 addendum opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Following a review of the evidence of record, to include the service treatment records documenting the pertinent in-service reported symptomatology, diagnoses, and treatment, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed back disorder, to include mild scoliosis, thoracolumbar strain, lumbar spine degenerative joint disease, and lumbar spine degenerative disc disease, pre-existed his military service.  If a back disorder is found to have pre-existed military service, the examiner must state the evidence upon which this finding is based.  The examiner must then provide an opinion as to whether the back disorder was permanently aggravated beyond its natural progression during the Veteran's military service, and if so, the evidence upon which this finding is based.  If any currently or previously diagnosed back disorder is not found to have pre-existed military service, the examiner must state whether the diagnosed back disorder is related to the Veteran's military service.  

In providing the requested opinion, the examiner must consider and reconcile any conflicting medical evidence or opinions regarding the onset and etiology of all previously or currently diagnosed back disorders, to include the September 2009, November 2011, and August 2013 VA opinions.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

Another examination of the Veteran must only be performed if deemed necessary by the health care professional providing the opinion.

3.  After completion of the above development, the RO must attempt to obtain a supplemental opinion from the examiner who performed the August 2013 VA mental disorders examination.  If that examiner is not available, the opinion must be provided by an appropriate clinician.  The claims file and all electronic records must be made available to the VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  If the VA examiner determines another examination is necessary to provide the requested opinions, an examination must be scheduled.

Following a review of the record, and with consideration of the Veteran's statements regarding the onset and progression of his psychiatric symptomatology, the examiner must opine as to whether any degree of the Veteran's currently or previously diagnosed psychiatric disorder is related to his military service, to include his reports of pertinent psychiatric symptomatology documented in the service treatment records.  The examiner must also opine if any degree of the Veteran's currently or previously diagnosed psychiatric disorder was caused or aggravated by his back disability.

The examiner must provide a complete rationale for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  If a new VA examination is afforded to the Veteran with respect to either of the claims on appeal, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



